Citation Nr: 0530525	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine with a broad-based disc bulge, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
peripheral neuropathy of the left lower extremity, prior to 
December 20, 2004, and to a rating in excess of 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to March 
1991, and from July 1991 to February 1992, to include in 
Southwest Asia during the Persian Gulf War.  The veteran also 
had active duty with the Marine Corps for approximately 180 
days in 1965, and had multiple periods of active and inactive 
duty for training, both before and after the 1991-1992 
periods of service, with the Marine Corps Reserve and the 
Army Reserve, ending in 1997.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April and 
August 1995 by the Department of Veterans Affairs (VA) 
regional office (RO) in New Orleans, Louisiana, which denied 
service connection for PTSD and sleep apnea, and denied a 
rating in excess of 40 percent for the veteran's service-
connected osteoarthritis of the lumbar spine and a disc 
injury at L5-S1.

The veteran testified at a Travel Board hearing in November 
2000.  The Board remanded this appeal in April 2001 for 
further evidentiary development.  While in remand status, the 
RO confirmed the 40 percent rating for the veteran's  
osteroarthritis of the lumbar spine and a broad-based disc 
bulge at L5-S1, but granted a separate 10 percent rating for 
peripheral neuropathy of the left lower extremity due to the 
lumbar disc bulge at L5-S1, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (paralysis of the sciatic nerve), 
effective from September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002) relating 
to amendments to rating disc disease.

Pursuant to the veteran's request, the Board remanded this 
appeal in May 2004 to afford him another Travel Board 
hearing, which was accomplished in May 2005.  
Pursuant to the provisions of 38 U.S.C.A. §§ 7102 and 7107, 
the Veterans Law Judges who conducted the November 2000 and 
May 2005 Board hearings will participate as panel members in 
the adjudication of the claims on appeal.
 
The issues of entitlement to a rating in excess of 40 percent 
for the veteran's osteoarthritis and disc disease of the 
lumbar spine, and an initial rating in excess of 10 percent 
for his peripheral neuropathy of the left leg, prior to 
December 20, 2004, and to a rating in excess of 40 percent 
thereafter, are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise in showing that the 
veteran's PTSD is linked to a verified in-service stressor.

3.  The evidence is in relative equipoise in showing that the 
veteran's sleep apnea   began during or as the result of 
service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.304 (2005).

2.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for service connection 
for PTSD and sleep apnea.  Therefore, no further development 
is needed with respect to these claims.  As noted above, the 
veteran's claims for increased ratings for his low back and 
left leg disabilities are addressed in the remand below.
 
FACTUAL BACKGROUND

Service personnel records show that the veteran was stationed 
in Saudi Arabia for a little over three months from August to 
November 1991.  His NCO Evaluation Report covering that 
period indicates his duties included serving as functional 
NCO of supply and service operations.  

In conjunction with a Southwest Asia 
demobilization/redeployment medical evaluation in November 
1991, the veteran denied having any medical history of 
nightmares or trouble sleeping.  The veteran's mental status 
was normal during a demobilization physical examination in 
January 1992.  In conjunction with the latter examination, 
the veteran denied having a history of depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.

The veteran underwent a VA examination in March 1992.  His 
complaints at that time related to his low back disability; 
the report reveals no references to sleep disturbance, to 
include sleep apnea.

In October 1992, the veteran presented with a complaint of 
weight gain since he came back from Saudi Arabia and recent 
irritability and sleep disturbance.  He said that he had been 
assigned to the Royal Place in Saudi Arabia and was in charge 
of safeguarding "secret material".  He was not exposed to 
weaponry fire but was exposed to oil fires. 

In November 1992, the veteran was evaluated with a 
provisional diagnosis of anxiety (atypical) versus non-
specific personality.  He claimed that he was more irritable 
than "before I went to Saudi."  An MMPI (Minnesota Multi-
phasic Personality Inventory) was administered.  The examiner 
stated the most likely diagnosis would be dysthymia with a 
small possibility of a major affective disorder.  

Outpatient records dated in May 1993 show that the veteran 
complained of continuing depression and losing his temper.  
He indicated that he was bothered by thoughts of the Persian 
Gulf.  He gave a history of anxiety when seen in May 1994, 
and in June, the veteran reported loss of memory, change in 
mood, and personality changes since 1991.  He stated that a 
few minutes after returning home from the Gulf War, his wife 
noticed all of these symptoms.  The pertinent diagnoses were 
depressive neurosis and loss of memory.  The veteran 
complained of sleep disturbance when seen in July 1994.  

The veteran underwent an initial readjustment assessment at 
the Psychology Clinic in February 1995.  The diagnostic 
assessment was adjustment disorder with mixed anxiety and 
depressed mood.  The initial treatment plan reflected that 
the assessment was rule out pre-military emotional trauma 
with no evidence of trauma experiences in the military, but 
it was also noted that there was evidence of highly stressful 
experiences during active duty relative to "long hours of 
work without breaks."  The veteran began attending 
individual therapy on a bi-monthly basis.  He was 
hospitalized in March 1995 with complaints of suicidal 
ideation.  He reported that he has been feeling depressed 
since January 1995.  He denied any history of suicide 
attempts.  He also reported that since returning from Saudi 
Arabia, he fell asleep anytime while watching television.  He 
stated his wife has observed loud snoring and periods of 
sleep apnea at least once a year.  The veteran further  
indicated that he had difficulty remembering names and his 
home address since returning from the Gulf.  An ENT (ears, 
nose, and throat) consultation resulted in an impression of 
rule out obstructive sleep apnea.  A diagnosis of depressive 
disorder, NOS (not otherwise specified) was also noted.  

The veteran underwent a VA psychiatric examination in May 
1995.  He reported having suicidal thoughts and thoughts of 
hurting someone.  On examination the veteran showed no 
evidence of psychotic process.  His mood was depressed.  He 
looked bored and irritable.  The pertinent diagnosis was 
dysthymia.  

During a general medical examination in May 1995, the veteran 
reported that he  had trouble sleeping for one year, was 
depressed and was on  anti-depressant medication (Elavil).  
Examination of the respiratory system was normal.

An outpatient note dated in May 1995 indicates diagnoses of 
depressive disorder and PTSD.  A mental status evaluation 
demonstrated the veteran was not overtly psychotic.  He was 
hospitalized in June 1995 with complaints of depression with 
suicidal ideation and visual hallucinations.  The veteran 
reported no problems with sleep or appetite.  His 
hallucinations were more connected with either falling asleep 
or waking from sleep.  The discharge diagnosis was recurrent 
mild depression with exacerbation.  A Polysomnography Report 
dated in July 1995 shows that the veteran was diagnosed with 
moderate obstructive apnea and hypopnea.  He refused a trial 
CPAP.

The veteran submitted a Statement in Support of Claim in July 
1995, indicating that his wife started noticing that he would 
stop breathing when he was asleep months after he got out of 
the service.  He indicated that he  did not have sleep apnea 
before going to Saudi Arabia.  

In August 1995, R.W.S. submitted a sworn affidavit that he 
roomed with the veteran for approximately eleven days in 
September 1994, and during that time he noticed the veteran's 
loud snore.  R.W.S. recalls that one night the veteran 
stopped breathing and did not move for about fifteen minutes, 
then he suddenly gasped for air as if he were choking.  

In a medical statement dated in October 1995, J.S., M.D. 
noted that the veteran is currently being treated at a VA 
outpatient clinic for dysthymia and PTSD.  The physician 
indicated that the veteran's symptoms included intrusive 
recollection of his military service and depression with 
neurovegetative symptoms, including suicidal ideation.  The 
clinician opined that the illness appeared to stem from the 
veteran's military service.  

A Polysomnography Report dated in January 1996 reflects an 
impression of obstructive apnea/hypopnea, classified as 
moderate on the basis of frequency and clinical symptoms, and 
corrected with a CPAP at a final setting of "9."  In 
February 1996, a physician requested a CPAP machine for the 
veteran in February 1996 for treatment of obstructive sleep 
apnea.  Mental Health notes in February reflect a diagnosis 
of PTSD with associated depression.

The veteran underwent a VA examination for mental disorders 
in February 1996.  He reported having arrived in Saudi Arabia 
in July 1991, after the war had ended.  He reported stressful 
circumstances, included being in an area in Kuwait that 
reportedly had snipers, being in a convoy that had to go 
through a mine field, being taken through some Kuwaiti 
military personnel, and going through "Death Valley," which 
he knew had a lot of booby traps.  The veteran also reported 
being under a great deal of stress in performing his duties.  
The examiner characterized the veteran's traumatic reaction 
to his back injury and experiences in the Persian Gulf 
theater as extreme.  He stated that the veteran's functioning 
prior to the war was marginal and his general adjustment was 
very fragile.  The examiner also noted the veteran's IQ 
(intelligence quotient) was 76 and he hypothesized that the 
veteran's marginal adjustment and limited intellectual 
resources may have set the stage for his extreme stress 
reaction.  The diagnoses were major depression (recurrent, 
moderate), generalized anxiety disorder, and PTSD, moderate.  
The examiner noted that the veteran's score on the 
Mississippi Scale for War Zone Personnel was 156, while the 
mean for veterans with a PTSD diagnosis is 130.  The examiner 
concluded that the pressure of the veteran's job, along with 
things that he saw and feelings of extreme vulnerability, may 
have been sufficient to create traumatic stress.  The 
examiner concluded that the veteran's PTSD is atypical 
because it is not the result of combat, but it is the 
indirect result of extreme pressure being in areas where 
there was heavy damage, casualties, and some possible threat 
to physical integrity.

Upon a VA general medical examination in February 1996, the 
veteran complained that surgery had not improved symptoms of 
sleep apnea.  On examination his lungs were clear to 
auscultation.

P.A.I. wrote a statement in July 1996, indicating that when 
the veteran returned from his assignment in Saudi Arabia, she 
noticed his personality had changed and he had different mood 
swings.  She also noticed that he was fatigued all of the 
time and he had extended memory lapses.
  
The veteran met a medical evaluation board in February 1997.  
The Medical Board found the veteran to have sleep 
apnea/moderate hypoapnea reversible with CPAP and an 
adjustment disorder.  In conjunction with the Board, the 
veteran underwent a psychiatric evaluation.  He reported some 
emotional distancing and discord in his marriage as a result 
of his anxiety and depression since 1992.  Psychologically, 
the reviewing psychiatrist found two injuries during the 
veteran's duty in Operation Desert Shield/Desert Storm: (1) 
the veteran's perception of receiving inadequate medical care 
for his back injury and (2) having to work for a lower 
ranking NCO because he was in a persistent conflict with his 
supervisor.  The examiner also noted the veteran's outpatient 
therapy at a VA outpatient clinic, with initial contact in 
1992, intermittent follow-up through 1994, and ongoing 
individual, group, and ART therapy after 1994.  The 
diagnostic impression was adjustment disorder with mixed 
emotional features.  The reviewing psychiatrist added that 
ongoing psychological treatment as an outpatient would likely 
be needed for a period of 3-12 months.

N.C.J., M.D. wrote in November 1999 that the veteran has been 
her patient since August 1996.  She noted that the veteran 
was exposed to "nerve gas" while in the Gulf War and the 
physician opined that his memory loss, digestive problems, 
and  sleep apnea were due to that exposure.  

The veteran indicated in a May 2001 statement he worked alone 
as Chief Supply Sargent during his tour in Saudi Arabia.  The 
responsibilities of the position required him to work 22 to 
23 hours a day, with very little time for eating and 
sleeping.  He recalled an incident where he had to go through 
a mine field with four other persons and that they were all 
unarmed.  He further recalled that they were told by Kuwaiti 
soldiers that there were snipers in the area.

Several lay statements were submitted in July and August 
2002.  The veteran's stepdaughter, L.H., described the 
veteran as sharp-minded and noted that he enjoyed get-
togethers with family and friends "before the war."  She 
indicated that the veteran was very withdrawn and unfocused 
"after the war."  She also reported that he was intolerant 
of his grandchildren and impatient, and that he had 
difficulty breathing.  A.N-D., in an August 2002 statement, 
described the veteran as robust and very active in his church 
before the war.  She stated that afterward, the veteran 
became antisocial and inactive at his church.

In January 2003, the veteran underwent evaluation for a VA 
PTSD residential rehabilitation program.  He reported that 
his most significant trauma was when two Kuwaiti soldiers 
aimed AK-47 rifles at him and some other American soldiers; 
the Kuwaitis did not fire their weapons, but he felt in fear 
of his life.  The veteran also reported seeing some corpses 
of Iraqi soldiers.  The examiner administered several tests, 
including the PTSD Checklist-Military Version and the PTSD on 
the Mississippi Scale.  Both assessments supported a 
diagnosis of PTSD, and the residential rehabilitation program 
was deemed suitable for the veteran.  The diagnostic 
impression was PTSD, chronic, and major depressive disorder, 
recurrent, mild.  

The veteran underwent a VA respiratory examination in July 
2003.  He reported a history of obstructive sleep apnea and 
having undergone an uvulopharyngopalatoplasty.  He stated 
that he currently uses his CPAP regularly and has been using 
it for several years.  The veteran reported that he does not 
feel fully rested when he wakes up in the morning and 
experiences some sleepiness during the daytime.  He also 
reported dyspnea on exertion to the point where he had to 
stop after half block to a block to catch his breath.  He 
denied any cough, sputum, faver, chills, or night sweats.  He 
also denied any history of hemoptysis, wheezing, orthopnea, 
or PND (paroxysmal nocturnal dyspnea).  Following a physical 
examination and pulmonary function tests, the pertinent 
impression was recorded as history of obstructive sleep 
apnea, status post uvulopalatopharyngoplasty.

The veteran underwent another VA examination in August 2003.  
It was noted that his history remained essentially unchanged 
from the July 2003 evaluation.  He stated that he began 
having problems with sleep apnea around 1995.  He was 
evaluated by ENT and a significant degree of upper airway 
obstruction was detected.  Sleep studies were done in 1997 or 
1998, which documented sleep apnea.  Current complaints were 
unchanged from the July examination and the diagnostic 
impression was again recorded as obstructive sleep apnea.  
The examiner opined that the veteran's obstructive sleep 
apnea was not related to any aspect of his active military 
service.  He noted that the onset of symptoms was in 1995, 
after the veteran had returned from the Persian Gulf.

The veteran testified at a May 2005 Board hearing that his 
PTSD stressors included seeing dead bodies by the roadside 
and while in a Russian tank, and being approached by two 
Kuwaiti soldiers who held AK-47 rifles.  He recalled that the 
soldiers' nationality was unknown as they approached.  The 
soldiers informed them of snipers in the area.  The veteran 
has nightmares about the Kuwaiti soldiers and the dead 
bodies.  He is currently on medication for nervousness and 
depression.  PTSD was diagnosed after he left Saudi Arabia 
but before he left the reserves.  The veteran further 
testified that he did not have sleep apnea before he went 
overseas and uses a CPAP every night.

The veteran's wife's testimony indicated that after her 
husband came back from Saudi Arabia, he was withdrawn, 
unresponsive in conversation, and irritable at times.  He 
also stopped breathing in his sleep and was fitful and jerky 
afterward.  He had surgery to correct his breathing in 1993.  

LAW AND REGULATIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2004).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

Post-traumatic Stress Disorder

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

There is ample medical evidence of a current diagnosis of 
PTSD.  The veteran has sought psychiatric or mental health 
care since 1992, and a diagnosis of PTSD going back to at 
least 1995.  Several VA psychiatric examinations in recent 
years, to include evaluations performed for the specific 
purpose of admitting the veteran for a VA PTSD residential 
program in January 2003, confirmed such a diagnosis.  
Accordingly, the first element necessary for a grant of 
service connection is firmly established.  

Turning next to the question of an in-service stressor, the 
Board notes that, in adjudicating a claim for service 
connection for PTSD, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, if it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, such 
as in this case, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty.  The 
veteran contends, in essence, that his PTSD was caused by 
noncombat incidents while serving in a combat zone in 
Southwest Asia during the Persian Gulf War.  He specifically 
asserts that his PTSD resulted from extreme stress from the 
demands of his duties while serving in Saudi Arabia, as well 
as being exposed to burning oil wells, seeing dead bodies on 
the side of the road, fearing snipers, walking through a 
renowned mine field, and being approached by two Kuwaiti 
soldiers with AK-47s "locked and loaded" while having no 
weapon of his own.  

The alleged in-service stressors identified by the veteran do 
not lend themselves to verification by service records 
maintained by organizations such as the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
However, the Board finds that there is competent evidence to 
the effect that the veteran was more prone to develop PTSD 
due to the stress of being in a combat zone and from the 
nature of his noncombat duties during that time.  For 
example, the VA psychiatrist who examined him in February 
1996 noted that the veteran's marginal adjustment and limited 
intellectual resources may have set the stage for an extreme 
stress reaction.  The examiner noted that the veteran's score 
on the Mississippi Scale for War Zone Personnel was 156, 
while the mean for veterans with a PTSD diagnosis is 130, and 
the pressure of his job, along with things that he saw and 
feelings of extreme vulnerability, may have been sufficient 
to create traumatic stress.  The examiner concluded that the 
veteran's PTSD is atypical because it is not the result of 
combat, but it is the indirect result of extreme pressure 
being in areas where there was heavy damage, casualties, and 
some possible threat to physical integrity.  

It is pertinent to note that the question of whether a 
claimed stressor was severe enough to cause PTSD in a 
particular individual is a clinical determination for the 
examining mental health professional.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  While nothing in Cohen negates the 
need for a noncombat veteran to produce credible 
corroborating and supporting evidence of any claimed stressor 
used in supporting a diagnosis of post-traumatic stress 
disorder (Id. at 20; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996)), in this case, his diagnosis of PTSD has been based, 
in large part, upon in-service stressful events that are not 
in dispute; events that for this particular veteran, were 
apparently sufficient to cause PTSD.  The time line here is 
important as well; medical and lay evidence have consistently 
shown symptoms of anxiety beginning soon after the veteran's 
return from Southwest Asia.  The Board finds the veteran and 
his wife's recent testimony on this point to be particularly 
credible.  

The Board finds that the evidence is at least in relative 
equipoise in showing that the veteran's PTSD is linked to a 
verified in-service noncombat stressor.  Accordingly, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.304.

Sleep Apnea

The veteran asserts, in essence, that his sleep apnea began 
during or as the result of his service in Southwest Asia.  He 
contends that he never had sleep apnea before going to Saudi 
Arabia and that he has had recurrent problems with this 
disorder ever since he came back from the Persian Gulf War.  

The record confirms the veteran served on active duty in 
Saudi Arabia for three months from July 1991 to November 
1991.  He remained on active duty thereafter until February 
1992 and had subsequent periods of active and inactive duty 
for training.  Service medical records are negative for any 
finding attributed to obstructive sleep apnea.  However, 
beginning in October 1992, the medical and lay evidence shows 
that the veteran has consistently complained of sleep 
disturbance.  R.W.S.'s sworn affidavit in October 1994 is to 
the effect that he witnessed the veteran's loud snore, 
cessation of breathing, and subsequent gasping in his sleep 
while rooming with him during a  two-week period of duty in 
September 1994.  Two sleep studies in July 1995 and 
January1996, the first prescription of a CPAP in February 
1996, and subsequently dated medical and laboratory evidence 
confirm a diagnosis of sleep apnea.  

As to the contended nexus to service, N.C.J., M.D. opined in 
November 1999 that the veteran's sleep apnea developed as a 
result of exposure to "nerve gas" while he served in the 
Gulf War.  This opinion is weakened by the apparent absence 
of a review of the veteran's service records and an August 
2003 VA medical opinion  weighs against the contended causal 
relationship.  Nevertheless, given the proximity of the 
diagnosis of sleep apnea to service, the multiple lay 
statements and testimony relating to symptoms indicative of 
this sleep disorder beginning during or shortly after his 
Persian Gulf War service, and the competent supportive 
opinion, the Board finds that the evidence overall is in 
relative equipoise in showing that the veteran's sleep apnea 
is linked to service.  While the veteran is not competent to 
diagnose his sleep disturbance symptoms (Espirtiu, supra), he 
and the other lay people who have submitted statements on 
this point, including his wife, are competent to describe 
characteristic symptoms.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  And, as with the veteran's symptoms of PTSD, 
the time frame here is important.  Specifically, the symptoms 
suggestive of sleep apnea appear in the record beginning 
shortly after the veteran's return from Southwest Asia, the 
diagnosis was established within a few years of that service, 
and it has been confirmed in recent years by clinical and 
laboratory examinations.  In view of the foregoing, and with 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for sleep apnea is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.





ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for sleep apnea is granted.


REMAND

The RO has rated the veteran's service-connected 
osteoarthritis of the lumbar spine with broad-based disc 
bulge under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
criteria for rating disc disease were changed effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002).  The RO advised the 
veteran of these changes and considered them in the December 
2003 SSOC.  Additional revisions were made, effective 
September 26, 2003, when VA promulgated new criteria for 
rating diseases and injuries of the spine.  Diagnostic Code 
5243 (Intervertebral disc syndrome), Note 6 directs 
intervertebral syndrome is to be evaluated under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the formula for rating based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The 
veteran has not been apprised of the most recent criteria and 
the RO failed to consider all of the new criteria when it 
readjudicated his claim.  

As the claim for an initial rating in excess of 10 percent 
peripheral neuropathy of the left lower extremity, prior to 
December 20, 2004, and to a rating in excess of 40 percent 
thereafter is intertwined with the claim for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disability, appellate review of the former claim must be 
deferred pending completion of the development noted above.  
Any grant of the benefits sought with respect to the claim 
involving the low back could affect the veteran's claim for a 
higher rating for his left leg disability, particularly prior 
to December 20, 2004, when the back and leg disabilities were 
rated 40 and 10 percent, respectively.  Thus, these claims 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  

A letter could be mailed from the Board advising the veteran 
of the current criteria for rating diseases and injuries of 
the spine, thus avoiding a remand.  However, it is the 
Board's judgment that the RO's implementation of this instant 
appellate decision's grant of service connection for PTSD and 
sleep apnea should not be delayed one more day than 
necessary, particularly given the number of years that these 
claims have languished in appellate status.  Moreover, the 
remand affords the veteran an opportunity to submit 
additional evidence and argument to the RO before it 
readjudicates the claim.

In view of the foregoing, the claims for higher initial or 
staged ratings for the veteran's low back and left lower 
extremity disabilities are REMANDED for the following 
development: 

1.  The RO should issue a SSOC which 
includes the criteria for rating disease 
and injuries of the spine that became 
effective September 26, 2003.  If further 
action is required, the RO should 
undertake it before readjudicating the 
claims.

2.  Thereafter, the RO should 
readjudicate the claims for a rating in 
excess of 40 percent for osteoarthritis 
of the lumbar spine with broad-based disc 
bulge at L5-S1, and an initial rating in 
excess of 10 percent for peripheral 
neuropathy of the left lower extremity, 
prior to December 20, 2004, and to a 
rating in excess of 40 percent 
thereafter, with consideration of all of 
the criteria for rating disease and 
injuries of the spine and any evidence 
added to the record since the April 2005 
SSOC was issued.
 
3.  If either benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue an 
SSOC, to include a summary of all of the 
evidence added to the record since April 
2005 SSOC was issued.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



___________________________                 
___________________________       
   CHARLES E. HOGEBOOM                           WAYNE M. 
BRAEUER
     Veterans Law Judge,                                        
Veterans Law Judge, 
 Board of Veterans' Appeals                               
Board of Veterans' Appeals


	


 Department of Veterans Affairs


